The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Acknowledgement is made to the RCE amendments and arguments received 6/8/2022.  Claims 1 was amended.  Claims 1, 3, and 5-15 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “electric vacuum cleaning apparatus” in Claims 1, 3, and 5-15 and “input unit” in Claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 2003-0071378 (hereafter Oh) in view of Johnson et al. US 2014/0345079 (hereafter Johnson et al.), Azevedo US 6,030,464 (hereafter Azevedo), and Krebs US 2018/0333736 (hereafter Krebs).

Regarding Amended Claim 1, Oh teaches:
1. An electric vacuum cleaning apparatus (canister vacuum cleaner, Figure 1) comprising: 
an electric blower (driving unit, Abstract) that generates suction vacuum pressure (suction force, Abstract)(note – “The driving unit and the dust collecting chamber are provided inside the cleaning main body 10”); 
a suction air passage (suction extended tube 20) equipped with a suction port (air suction port 31) and fluidly connected to a suction side of the electric blower (Figures 1 and 2); 
an electrolyzed-water generator (electrolytic car water generation unit 41) that electrolyzes water to produce electrolyzed water containing hypochlorous acid (generates electrolyzed sodium hypochlorite water, Abstract.  Sodium hypochlorite is the sodium salt of hypochlorous acid); [[and]] 
an atomizer (injection nozzle 65, see discussion below) that atomizes the electrolyzed water produced with the electrolyzed-water generator, [[and]] supplies the atomized electrolyzed water to a surface to be cleaned (Figure 2), and includes a plurality of supply ports (see discussion below) that are arranged in a row in the width direction of a cleaning head (suction brush 30)(see discussion below) and are configured (located behind rotary brush 33 when moved in the forward direction, Figure 2) to supply the electrolyzed water to part of the surface to be cleaned after suction cleaning is performed by the suction vacuum pressure generated with the electric blower (shown in Figure 2); 
at least one of a wiper or a shield (see discussion below) that is disposed between the suction port and a supply target position of the electrolyzed water from the plurality of supply ports to the surface to be cleaned, and wipes off electrolyzed water from the surface to be cleaned,  
wherein the suction air passage includes [[a]] cleaning head (suction brush 30) in which the suction port is included (Figures 1 and 2), and a flexible hose (flexible hose 21) between the cleaning head and the electric blower (Figure 1), 
wherein the atomizer is provided with the cleaning head (Figure 2)
.  

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh does not specifically identify the nozzle as being an atomizing nozzle.  The reference Johnson et al. discloses a carpet cleaner that includes a vacuum cleaning capability.  Johnson et al. discloses, as best shown in Figures 4-6, the use of a plurality of supply ports (spray tip conduit 158) supplying atomizing nozzles (spray tips outlet 162) arranged in a row in the width direction at the base of a cleaner body (base assembly 12) to supply atomized fluid to the surface to be cleaned.  Azevedo discloses the use of an atomizing nozzle 134 to form an outwardly diverging highly atomized fan pattern as shown in Figure 11 to create a very light mist on only the uppermost portion of the carpet pile.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the nozzle of the Oh device to be a plurality of at least two atomizer-style nozzles arranged in a row in the width direction as disclosed by Johnson et al. with the motivation to create a very light mist over a larger treating surface area on only the uppermost portion of the carpet pile as disclosed by Azevedo.  This is particularly important to minimize the amount of fluid dispensed on the Oh device since it is not equipped with a dedicated water collection reservoir.  
In other words, it would have been obvious to modify a single nozzle taught by Oh to be a plurality of atomizing nozzles with accompanying supply ports arranged in a row in the width direction of the cleaning head as taught by Johnson et al. to increase the treating area with the motivation as taught by Azevedo to reduce the volume of fluid dispensed onto the treating surface. 
That being said, the combined device does not include at least one wiper or shield as claimed.  The reference Krebs discloses an electric vacuum cleaning apparatus with a capability to apply suction and apply cleaning mist onto the surface.  Like the Oh device, the device includes a suction air passage spaced from the atomizer, however, Krebs additionally teaches in Paragraph [0040] “at least one of a wiper or a shield (roller 134) that is disposed between the suction port (suction nozzle inlet 124) and a supply target position of the electrolyzed water from the plurality of supply ports (opening 177) to the surface to be cleaned (Figure 3), and wipes off electrolyzed water from the surface to be cleaned (blocks a majority of the mist and obviously will roll along working surface wiping off and spreading mist/water from the surface to be cleaned with a broadest reasonable interpretation of the term “wipes” being “performing a simplest form of mist/water displacement”.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Oh in combination with Johnson et al. and Azevedo device previously presented to include a roller as taught by Krebs with the motivation to block the majority of mist from flowing directly into the suction nozzle inlet during use, thus, maximizing the exposure of the mist and the surface for increased efficacy and performance as taught in Krebs Paragraph [0040].  Additionally, the addition of the roller will uniformly spread the mist on the surface without adding significant operational friction which would be interpreted as a wiping operation as claimed.

Regarding Claim 3, Oh in combination with Johnson et al. and Azevedo teaches:
3. The electric vacuum cleaning apparatus according to claim 1, further comprising a second atomizer (injection nozzle 65 modified to include at least two atomizers as disclosed in Claim 1 discussion) provided in a cleaner body (Johnson - base assembly 12) that accommodates the electric blower (Johnson - motor/fan 32)(see discussion below).  

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh elected to disclose a canister configuration rather than an upright configuration and therefore Oh does not specifically identify the nozzle being provided in a cleaner body as claimed.  The reference Johnson discloses an upright configuration where a plurality of atomizer nozzles (spray tips outlet 162) are provided in a cleaner body (base assembly 12) that accommodates the electric blower (motor/fan 32).  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Oh device to be an upright vacuum cleaner arrangement as taught by Johnson which would result in the claimed arrangement with the motivation to provide the user and upright version of the Oh device for increased customer acceptance.

Regarding Claim 5, Oh in combination with Johnson et al. and Azevedo teaches:
5. The electric vacuum cleaning apparatus according to claim 1, wherein the atomizer (injection nozzle 65 modified as disclosed in Claim 1 discussion) is configured to atomize the electrolyzed water in such a manner that particles having a diameter of 10 micrometers or less are contained (see discussion below).  

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh does not specifically identify the nozzle as being an atomizing nozzle.  The reference Johnson et al. discloses a carpet cleaner that includes a vacuum cleaning capability.  Johnson et al. discloses the use of a plurality of atomizer nozzles (spray tips outlet 162) at the base of a cleaner body (base assembly 12) to supply atomized fluid to the surface to be cleaned.  Azevedo discloses the use of an atomizing nozzle 134 to form an outwardly diverging highly atomized fan pattern as shown in Figure 11 to create a very light mist on only the uppermost portion of the carpet pile.  None of the cited references indicate a specific atomized particle diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the nozzle to produce a desired atomized diameter that results in a very light mist on only the uppermost portion of the carpet pile as disclosed by Azevedo, therefore configuring the atomize that particles having a diameter of 10 micrometers or less would have been an obvious range for the desired “very light mist”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 6, Oh in combination with Johnson et al. and Azevedo teaches:
6. The electric vacuum cleaning apparatus according to claim 1, wherein the atomizer (injection nozzle 65 modified as disclosed in Claim 1 discussion) is configured to atomize the electrolyzed water continuously (configuration will atomize continuously when fluid is supplied).  

Regarding Claim 7, Oh in combination with Johnson et al. and Azevedo teaches:
7. The electric vacuum cleaning apparatus according to claim 1, wherein the electrolyzed-water generator has ability to produce electrolyzed water with hypochlorous-acid concentration of 5 ppm (parts per million by mass) or more by electrolyzing water (see discussion below).  

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh does not specifically identify the nozzle as being an atomizing nozzle.  The reference Johnson et al. discloses a carpet cleaner that includes a vacuum cleaning capability.  Johnson et al. discloses the use of a plurality of atomizer nozzles (spray tips outlet 162) at the base of a cleaner body (base assembly 12) to supply atomized fluid to the surface to be cleaned.  Azevedo discloses the use of an atomizing nozzle 134 to form an outwardly diverging highly atomized fan pattern as shown in Figure 11 to create a very light mist on only the uppermost portion of the carpet pile.  None of the cited references indicate a specific concentration of the electrolyzed water with hypochlorous-acid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the electrolyzed-water generator (electrolytic car water generation unit 41) to produce a concentration that would effectively disinfect the surface to be cleaned.  Therefore, it would have been obvious to have a concentration range of 5ppm or more with the motivation to ensure the concentration provides the desired disinfection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 8, Oh in combination with Johnson et al. and Azevedo teaches:
8. The electric vacuum cleaning apparatus according to claim 1, wherein the atomizer is configured to atomize the electrolyzed water in such a manner that the electrolyzed water can be sprayed or spread to the surface to be cleaned at a supply rate of 1/10 microliter per square centimeter or more (see discussion below).  

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh does not specifically identify the nozzle as being an atomizing nozzle.  The reference Johnson et al. discloses a carpet cleaner that includes a vacuum cleaning capability.  Johnson et al. discloses the use of a plurality of atomizer nozzles (spray tips outlet 162) at the base of a cleaner body (base assembly 12) to supply atomized fluid to the surface to be cleaned.  Azevedo discloses the use of an atomizing nozzle 134 to form an outwardly diverging highly atomized fan pattern as shown in Figure 11 to create a very light mist on only the uppermost portion of the carpet pile.  None of the cited references indicate a specific concentration of the electrolyzed water with hypochlorous-acid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design generator/pump/nozzle (electrolytic car water generation unit 41, injection pump 63 and nozzle 65) to produce a supply rate that would effectively disinfect the surface to be cleaned.  Therefore, it would have been obvious to have a supply rate of 1/10 microliter per square centimeter or more with the motivation to ensure the coverage provides the desired disinfection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 9, Oh in combination with Johnson et al. and Azevedo teaches:
9. The electric vacuum cleaning apparatus according to claim 1, wherein the atomizer is configured to supply the electrolyzed water at a supply rate of 125 microliter per second or more (see discussion below). 

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh does not specifically identify the nozzle as being an atomizing nozzle.  The reference Johnson et al. discloses a carpet cleaner that includes a vacuum cleaning capability.  Johnson et al. discloses the use of a plurality of atomizer nozzles (spray tips outlet 162) at the base of a cleaner body (base assembly 12) to supply atomized fluid to the surface to be cleaned.  Azevedo discloses the use of an atomizing nozzle 134 to form an outwardly diverging highly atomized fan pattern as shown in Figure 11 to create a very light mist on only the uppermost portion of the carpet pile.  None of the cited references indicate a specific concentration of the electrolyzed water with hypochlorous-acid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design generator/pump/nozzle (electrolytic car water generation unit 41, injection pump 63 and nozzle 65) to produce a supply rate that would effectively disinfect the surface to be cleaned.  Therefore, it would have been obvious to have a supply rate of 125 microliter per second or more with the motivation to ensure the fluid flow rate provides the desired disinfection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 10, Oh in combination with Johnson et al. and Azevedo teaches:
10. The electric vacuum cleaning apparatus according to claim 1, wherein the electrolyzed-water generator is a single-chamber type (electrolytic bath 54) without a partition (no partition disclosed) between an anode (positive electrode plate 54b) and a cathode (negative electrode plate 54a).  

Regarding Claim 11, Oh in combination with Johnson et al. and Azevedo teaches:
11. The electric vacuum cleaning apparatus according to claim 1, further comprising an input unit (injection pump 63) configured to receive an operation of switching between permission (on) and non-permission (off) of generating the electrolyzed water in the electrolyzed-water generator (electrolytic car water generation unit 41).  

Regarding Claim 12, Oh in combination with Johnson et al. and Azevedo teaches:
12. The electric vacuum cleaning apparatus according to claim 3, wherein the atomizer (injection nozzle 65 modified as disclosed in Claim 1 discussion) is configured (located behind rotary brush 33 when moved in the forward direction, Figure 2) to supply the electrolyzed water to part of the surface to be cleaned after suction cleaning is performed by the suction vacuum pressure generated with the electric blower (shown in Figure 2).  

Regarding Claim 13, Oh in combination with Johnson et al. and Azevedo teaches:
13. The electric vacuum cleaning apparatus according to claim 5, wherein the electrolyzed-water generator has ability to produce electrolyzed water with hypochlorous-acid concentration of 5 ppm (parts per million by mass) or more by electrolyzing water (see discussion below).  

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh does not specifically identify the nozzle as being an atomizing nozzle.  The reference Johnson et al. discloses a carpet cleaner that includes a vacuum cleaning capability.  Johnson et al. discloses the use of a plurality of atomizer nozzles (spray tips outlet 162) at the base of a cleaner body (base assembly 12) to supply atomized fluid to the surface to be cleaned.  Azevedo discloses the use of an atomizing nozzle 134 to form an outwardly diverging highly atomized fan pattern as shown in Figure 11 to create a very light mist on only the uppermost portion of the carpet pile.  None of the cited references indicate a specific concentration of the electrolyzed water with hypochlorous-acid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the electrolyzed-water generator (electrolytic car water generation unit 41) to produce a concentration that would effectively disinfect the surface to be cleaned.  Therefore, it would have been obvious to have a concentration range of 5ppm or more with the motivation to ensure the concentration provides the desired disinfection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 14, Oh in combination with Johnson et al. and Azevedo teaches:
14. The electric vacuum cleaning apparatus according to claim 13, wherein the atomizer is configured to atomize the electrolyzed water in such a manner that the electrolyzed water can be sprayed or spread onto the surface to be cleaned at a supply rate of 1/10 microliter per square centimeter or more (see discussion below). 

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh does not specifically identify the nozzle as being an atomizing nozzle.  The reference Johnson et al. discloses a carpet cleaner that includes a vacuum cleaning capability.  Johnson et al. discloses the use of a plurality of atomizer nozzles (spray tips outlet 162) at the base of a cleaner body (base assembly 12) to supply atomized fluid to the surface to be cleaned.  Azevedo discloses the use of an atomizing nozzle 134 to form an outwardly diverging highly atomized fan pattern as shown in Figure 11 to create a very light mist on only the uppermost portion of the carpet pile.  None of the cited references indicate a specific concentration of the electrolyzed water with hypochlorous-acid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design generator/pump/nozzle (electrolytic car water generation unit 41, injection pump 63 and nozzle 65) to produce a supply rate that would effectively disinfect the surface to be cleaned.  Therefore, it would have been obvious to have a supply rate of 1/10 microliter per square centimeter or more with the motivation to ensure the coverage provides the desired disinfection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 15 Oh in combination with Johnson et al. and Azevedo teaches:
15. The electric vacuum cleaning apparatus according to claim 14, wherein the atomizer is configured to supply the electrolyzed water at a supply rate of 125 microliter per second or more (see discussion below).  

Oh discloses a canister vacuum cleaner which generates electrolyzed sodium hypochlorite water and dispenses it through an injection nozzle 65 onto a surface to be cleaned.  Oh does not specifically identify the nozzle as being an atomizing nozzle.  The reference Johnson et al. discloses a carpet cleaner that includes a vacuum cleaning capability.  Johnson et al. discloses the use of a plurality of atomizer nozzles (spray tips outlet 162) at the base of a cleaner body (base assembly 12) to supply atomized fluid to the surface to be cleaned.  Azevedo discloses the use of an atomizing nozzle 134 to form an outwardly diverging highly atomized fan pattern as shown in Figure 11 to create a very light mist on only the uppermost portion of the carpet pile.  None of the cited references indicate a specific concentration of the electrolyzed water with hypochlorous-acid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design generator/pump/nozzle (electrolytic car water generation unit 41, injection pump 63 and nozzle 65) to produce a supply rate that would effectively disinfect the surface to be cleaned.  Therefore, it would have been obvious to have a supply rate of 125 microliter per second or more with the motivation to ensure the fluid flow rate provides the desired disinfection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed June 8, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1, 3, and 5-15 under Oh KR 2003-0071378 (hereafter Oh) in view of Johnson et al. US 2014/0345079 (hereafter Johnson et al.) and Azevedo US 6,030,464 have been fully considered and are not persuasive.  As necessitated by the amendment the rejection has been modified to include disclosure from Krebs US 2018/0333736 to address the current claim language.

A response to the Applicant’s specific arguments follows.

The Applicant argues:  “Features of the "plurality of supply ports" were previously recited in claim 1, but claim 1 now further recites "at least one of a wiper or a shield disposed between the suction port and a supply target position of the electrolyzed water from the plurality of supply ports of the surface to be cleaned, and wipes off electrolyzed water from the surface to be cleaned'" Applicant submits those claim features are clear from the original disclosure, see for example the corresponding U.S. Pub (U.S. 2020/0178751) at [0055] et seq. 
Applicant submits none of the applied art to Oh, Johnson, nor Azevedo disclose such an additional use of a wiper or a shield disposed between the suction port and the supply target position of the electrolyzed water from the plurality of supply ports of the surface to be cleaned, and that wipes off electrolyzed water from the surface to be cleaned. 
The use of such a wiper or shield provides benefits, recognized by the present applicant, see for example paragraph [0059] that notes "The wiper 58 wipes the electrolyzed water approaching the suction port 28 with movement of cleaning head 26, particularly the electrolyzed water remaining on the surface to be cleaned, form the surface to be cleaned before reaching the suction port 28". 
Thereby the claimed structure provides benefits of reducing the amount of electrolyzed water remaining on the surface to be cleaned from reaching the electric blower through the suction port, to thereby reduce damage of the electric blower with any excess electrolyzed water. 
Applicant submits the above-noted clarified claim structures are not met by the applied art and provide benefits recognized by the present applicant. 
Applicant submits amended independent claim 1 as currently written, and accordingly the remaining pending claims dependent thereon, patentably distinguish over the applied art. 

The Examiner respectfully disagrees.  As previously presented, the Johnson reference discloses in Figures 4-6 a plurality of supply ports arranged in a row in a width direction of the cleaning head as claimed.  As previously discussed, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Oh device to include a plurality of atomizer nozzles in the shown locations with the motivation to increase the size of the treated area under the suction head.
As previously presented, the rejection has been modified as necessitated by amendment to include disclosure from Krebs US 2018/0333736.  As previously discussed, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the combined Oh/Johnson/Azevedo device to include roller which provide the wiper or shield as claimed with the motivation to block the majority of mist from flowing directly into the suction nozzle inlet during use, thus, maximizing the exposure of the mist and the surface for increased efficacy and performance as taught in Krebs Paragraph [0040].  The new combination teaches the claim elements discussed in the Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.